     Case 3:19-cv-00398-W-MDD Document 52 Filed 08/06/20 PageID.274 Page 1 of 1



 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   SWAD AKPAN,                                         Case No.: 19-CV-0398 W (MDD)
10                                      Plaintiff,
                                                         ORDER GRANTING JOINT
11   v.                                                  MOTION TO DISMISS WITH
                                                         PREJUDICE [DOC. 50]
12   TARGET CORPORATION,
13                                    Defendant.
14
15         The joint motion to dismiss is GRANTED and IT IS HEREBY ORDERED that
16   Swad Akpan’s complaint and claims for relief against Target Corporation are
17   DISMISSED with prejudice.
18         With the consent of the parties, Magistrate Judge Dembin will retain jurisdiction
19   over the parties and the matter until July 31, 2021, for the purpose of enforcing the terms
20   of the settlement between the parties.
21
22         IT IS SO ORDERED.
23   Dated: August 6, 2020
24
25
26                                                         States District Judge

27
28

                                                     1
                                                                                   19-CV-0398 W (MDD)
